Citation Nr: 1226315	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a dental disability (originally claimed as lower teeth problems), for compensation and VA outpatient dental treatment purposes.

4.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.

5.  Entitlement to service connection for a left finger disability. 

6.  Entitlement to service connection for a bilateral knee disability. 

7.  Entitlement to service connection for a neurological disability (claimed as peripheral neuropathy). 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1974.  

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied service connection for damaged teeth and TMJ disorder as well service connection for dental treatment purposes.  

In a separate August 2007 rating decision, the RO denied entitlement to service connection for peripheral neuropathy, bilateral knee disorder, teeth problems, residuals of a left little finger injury, TMJ disorder, tinnitus and bilateral hearing loss.  The decision granted service connection for residuals of a right index finger and assigned a 10 percent disability rating, effective December 14, 2006.  

On his September 2008 Form 9, the Veteran reported that he agreed with the 10 percent initial rating assigned for residuals of a right index finger injury and this matter is no longer on appeal.  

In April 2009, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in that file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for TMJ dysfunction, a left little finger, peripheral neuropathy, bilateral knees disabilities, dental disability for compensation and VA outpatient dental treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has current tinnitus that has continued since service.

2.  The Veteran does not have current bilateral hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The claim for service connection for tinnitus, is being granted and further notice or assistance is not required to assist the Veteran in substantiating these claims.

In regards to bilateral hearing loss, a pre-adjudication letter dated in February 2007, notified the Veteran of the evidence needed to substantiate his claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the February 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the service treatment records and identified private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records). 

The July 2007 VA examinations addressing the Veteran's bilateral hearing loss, is adequate for the purposes of adjudication as it was conducted by qualified healthcare provider based upon review of the claims file, interviews with the Veteran, and clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

The appeal is thus ready to be considered on the merits.

II.  Legal Criteria Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
A.  Tinnitus

In this case, a March 1991 treatment record from the Nevada Clinic and a November 2005 treatment records from Dr. C.M.C. report complaints of hearing a roaring in the ears.  A July 2007 VA examination report included a diagnosis of tinnitus.  Thus, current tinnitus has been demonstrated.

There is also evidence of in-service tinnitus and of a continuity of symptomatology linking that tinnitus to the current tinnitus.

Service treatment records (STRs) include a May 1972 Navy Officer Candidate School examination and report of medical history, June 1972 Navy Aviation Officer Candidate Program Recruiting examination, February and November 1973 examinations, October 1972 entrance examination and report of medical history, and February 1974 release to inactive duty examinations with associated audiological evaluations that were negative for any complaints, treatment, or diagnoses related to hearing loss of tinnitus.  

Service personnel records reveal that the Veteran was an Aviation Officer. 

The Veteran reported that he was a pilot in the Navy and flew helicopters, which caused him to be exposed to the noise of jets and other aircraft.  He reported that there were also noises in his ear such as hums, roaring, and ringing, etc.

During his April 2009 DRO hearing, he recalled that he had some ringing in his ears while in service.  He stated that he wore a helmet when he flew, however, he didn't wear it when he was on the flight line.  He couldn't tell that there was ringing in his ears or hearing loss until the end of the day and then it would get better.  

In a July 2007 statement, the Veteran reported that there wasn't just a ringing in his ears, but more of a constant roaring noise.  

The audiologist who conducted the July 2007 VA examination opined that the Veteran's tinnitus was less likely as not caused by, or a result of, the noise exposure during military service.  The examiner reasoned that there was no documentation of ear, hearing, or tinnitus in the service treatment records.  Therefore, the onset of tinnitus could not be reported during military service.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Hence, the July 2007 opinion is of little probative weight.

Overall, the evidence reflects that the Veteran has been diagnosed with current tinnitus, that tinnitus began in service, and that he has experienced tinnitus ever since that time.  He is competent to report tinnitus in service as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

B.  Hearing Loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of the disability at some time since the claim was filed.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves). 

In this case, there is no evidence of current bilateral hearing loss as defined by VA. 

Treatment records from the Nevada Clinic show that in August 1993, the Veteran reported that he heard swishing sounds in his ears and heard sounds like "voices blending together" and "magnified noise".    

In multiple statements received in April 2007; the Veteran, his spouse, and his son reported that the Veteran had difficulty hearing conversations and asked others to face him when they were talking so that he could see what they were saying.  He also had to turn up the volume of the television or radio.  The Veteran's spouse reported that his hearing had never been the same as it was before becoming a US Navy Pilot.  

On VA examination in July 2007, an examiner noted that the Veteran' military noise exposure consisted of helicopter noise as a pilot.  He also reported that he worked as an air traffic controller but there was no recreational noise exposure.  The Veteran reported that he had bilateral recurrent tinnitus that occurred weekly and intermittently for "years".  

Audiological testing; however, revealed the following puretone thresholds of 10, 10, 10, 15, and 20 decibels (db) in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz), respectively.  Puretone thresholds of the left ear were: 10, 15, 0, 10, and 15 db in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 HZ, respectively.   The speech recognition score was 100 percent, bilaterally.  

The examiner reported that puretone results indicated normal hearing in the left ear.  Right ear testing was consistent with normal hearing through 4000 HZ with a mild to moderately severe, high frequency sensorineural hearing loss.  

The examiner reviewed the claims file and noted that testing in 1972, 1973, and 1974 all revealed normal hearing in both ears.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of the noise exposure during military service.  The examiner reasoned that the Veteran had normal hearing upon discharge and current testing was normal or hearing loss was not disabling per VA regulations.  There was no documentation of ear, hearing, or tinnitus in the service treatment records.  

The Veteran's service personnel records showed that he was an Aviation Officer.  

The Veteran and his family members are competent to report his symptoms of hearing loss.  Additionally, as indicated above, the Board has granted service connection for tinnitus.  The July 2007 VA pure tone audiometry test did not; however, reveal a hearing loss disability by VA standards.  

The Veteran and his relatives have not reported that his hearing has changed since the July 2007 VA exam and no other hearing tests have been reported.  The Veteran and his relatives, as lay persons, lack the requisite expertise to say that he has hearing loss that meets the specific criteria of § 3.385.  See e.g. 38 C.F.R. § 4.85 (2011) (requiring that hearing tests be conducted by state licensed audiologists).

As there has been no finding of hearing loss disability as defined in the regulation, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for left ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57 


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83. 

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83. The threshold for finding a link between current disability and service is low.  Locklear, supra; McLendon at 83. 

In regards to the Veteran's left little finger, he reports that he broke or "re-fractured" this finger in service while playing basketball.  He reported that he heard it pop.  He asserted that it was treated by being "buddy" taped to another finger.  He indicated that since that time it has been deformed, hyper-extends, catches on things, locks up and is painful.  See March 2007 statement and April 2009 DRO hearing transcript.  Additionally, he has submitted several "buddy" statements in support of his contentions.  

Prior to active duty, a May 1972 Navy Officer Candidate School report of medical history noted that the Veteran fractured his fingers.  A clinical examination was negative.  A June 1972 Navy Aviation Officer Candidate Program Recruiting examination reported that the Veteran had full range of motion and strength of the fifth finger of the left hand.  

An October 1972 entrance examination and February 1974 release to inactive duty examination were negative for any complaints, treatment, or diagnoses of a left little finger problem.  However, the October 1972 entrance report of medical history indicated that the Veteran had broken bones.  Because a broken finger was not identified on the examination when he was accepted for service, the presumption of soundness applies, and can only be rebutted by clear and unmistakable evidence that it pre-existed service and was not aggravated therein.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

The record reflects that post-service, in March 1997, he severely dislocated his fifth finger while playing basketball.  

The Veteran's testimony provides competent evidence of a current disability and indicates that the disability may be related to service.  An examination is needed to clarify whether he has a current disability that was incurred or aggravated (beyond natural progression) in service.

In regards to a bilateral knee disability, several buddy statements indicate that the Veteran injured his knees in service and from physical training and that his knees became worse after service.  The Veteran contends that his knees have deteriorated and are stiff, swollen, and painful.   

In regards to a neurological disability, in his March 2007 statement, the Veteran contends that he was exposed to Agent Orange, petroleum, asbestos, and other toxins while in service.  He reported that asbestos was everywhere on base, including in the pipes, insulation, housing, and at work.  As a result of these exposures, he had numbness, nervousness, twitching, pain, and extra sensitivities in the extremities as well as other parts of the body.  Several buddy statements report that the Veteran's handwriting is poor and shaky.  Post-service, a May 1995 record reported complaints of not feeling well and noted that he had been spraying pesticides under his house and that he had been exposed to some asbestos at work.  

There is evidence of current bilateral knee and neurological symptoms and the evidence suggests a continuity of knee symptomatology beginning in service.   It is unclear according to the current record the nature and etiology of the Veteran's reported symptoms related to his bilateral knees and a neurological disability.  Based on the foregoing, the Board finds that VA examination is necessary to determine the nature and etiology of the Veteran's current bilateral knee and neurological disabilities.

In regards to service connection for a dental disability, the Veteran reported that in order to remove his wisdom tooth, the dentist had to cut into his jaw bone and splintered the bone.  He reported that he had excessive bleeding and had to go back to the dentist approximately 24-48 hours later to have more splinters taken out of the jaw bone.  The remaining holes were repacked and stitched up again and to this day affects his jaw pain.  Additionally, he claimed that there were several times that he was elbowed while playing basketball, but there was one incident in which he was "popped on the side of the face in the jaw".  

Service treatment records reflect that prior to active duty, on June 1972 Navy Aviation Officer Candidate Program Recruiting examination, a clinical evaluation of the mouth and throat was abnormal.  It was noted that the Veteran had dental caries and the Veteran was to have the dental defects corrected prior to reporting for active duty for flight training.  The dental examination revealed that teeth numbers 1, 16, and 32 were missing and tooth numbered 7 was restorable.  On October 1972 entrance examination, teeth numbers 1, 16, and 32 were missing and teeth numbers 4 and 7 were restorable.  February 1973 and November 1973 examinations included similar findings.  In January 1974, tooth numbered 17 was surgically extracted.  A dental examination was not performed on February 1974 release to inactive duty examination.   

In light of the Veteran's reports of an in service injury and evidence of the extraction of tooth number 17 after 180 days of active service, a VA examination is necessary.  The June 2007 VA examiner noted the Veteran's reports, but only provided an opinion as it related to the Veteran's claim for TMJ.  The Veteran should be afforded a VA dental examination to determine the nature and etiology of any current dental disorders. 

Service connection may be granted for a dental condition of each tooth and periodontal tissue that is shown to have been incurred in or aggravated in the line of duty during active service.  For certain types of dental disorders, the claimant may receive service connection for treatment purposes only, and not for the purpose of compensation.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).  In particular, tooth loss caused by dental caries (cavity), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling. As such, they may be only deemed service connected for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Service-connected compensation benefits for loss of teeth is only available where such loss is due to loss of substance of the body of the maxilla or mandible, as a result of service trauma or disease such as osteomyelitis (but not periodontal disease).  38 C.F.R. § 4.150, Diagnostic Code 9913 Note.  In contrast, where tooth loss is due to combat wounds or service trauma, but without loss of substance of the body of the maxilla or mandible, service connection may only be granted for treatment purposes.  See 38 C.F.R. § 17.161(c) (Class II(a) eligibility).  Service trauma is defined as an injury or wound produced by an external physical force during performance of military duties, and not the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  Further, trauma must be the injury of a natural tooth.  See VAOPGCPREC 5-97 (1997).

In determining service connection for treatment purposes, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered. Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c).  

Teeth noted as normal at entry will be service-connected for treatment purposes if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d)(1).  Similarly, teeth extracted due to chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).  Third molars (wisdom teeth) will not be considered service-connected for treatment purposes, unless disease or pathology developed after 180 days or more of active service, or was due to combat or in-service trauma.  38 C.F.R. § 3.381(e). 

Service-connected compensation is also available for dental conditions of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

In an April 2007 statement, on July 2007 VA examination, and during the April 2009 hearing, the Veteran reported complaints of his jaw popping since 1973 and that he just lived with it and did not seek treatment until after his discharge.  He also indicated that he had been hit in the side of the jaw with an elbow while playing basketball in service.  

In a March 2007 statement, on July 2007 VA examination, and during the April 2009 hearing, the Veteran reported that he had his wisdom teeth removed in January 1974 while stationed at Whiting Fields.  During the procedure, he held his mouth open for "four" hours and the dentist cut into his jaw bone and splintered the bone.  He reported that he had excessive bleeding and had to go back to the dentist approximately 24-48 hours later to have more splinters taken out of the jaw bone.  The remaining holes were repacked and stitched up again had continued to cause jaw pain and TMJ.  Since that time, he experienced symptoms mostly on the right side, but some on the left side too.  He reported that he had pain and popping in the TMJ, which according to his reports, began in the military service.  He reported occasional night grinding and sought treatment from a chiropractor for relief.  He experienced no facial muscular pain or jaw pain on arising in the morning.  His jaw has locked open on occasion.  He denied a prior dental treatment immediately prior to the onset of symptoms, which may have been the reason for the onset of symptoms.  

STRs reflect that prior to active duty, a May 1972 examination and report of medical history were negative for any complaints, treatment, or diagnoses relating to TMJ.  On June 1972 Navy Aviation Officer Candidate Program Recruiting examination, a clinical evaluation of the mouth and throat was abnormal.  It was noted that the Veteran had dental caries and the Veteran was to have the dental defects corrected prior to reporting for active duty for flight training.  An October 1972 entrance examination was normal and the Veteran was found to be physically qualified and aeronautically adapted for duty involving actual control of an aircraft.  In January 1974, tooth number 17 was surgically extracted; however, there were no reports of any jaw related problems.  Additionally, February and November 1973 examinations were negative for any complaints, treatment, or diagnoses relating to TMJ; as was the February 1974 release to inactive duty examination.   

Post-service treatment records from Dr. F.R. beginning in December 1987 documented symptoms of popping or cracking in the Veteran's right jaw.  A February 1991 record noted that the Veteran had his teeth checked in 1986, but did not have any dental work.  

Treatment records dated in 2004 and 2005 from Dr. C.M.C noted TMJ, popping, and clicking.  On a March 2007 Chiropractic Certificate, Dr. C.M.C. reported that the Veteran suffered from recurrent bilateral TMJ syndrome intermittently for several years.  

In statements submitted in April 2007 and November 2008 from the Veteran's spouse, son, brother, and sister, they indicated that the Veteran has had symptoms of TMJ since he was in the service to include a popping sound.  

On July 2007 VA examination, the examiner noted that the Veteran did have pain and popping in the TMJ, which according to his reports began while he was in the military service.  After, the third molars were removed, his problem was aggravated, which according to the Veteran, his mouth was open approximately four "four" hours.  The examiner opined that the popping and pain of the TMJ specifically was not likely to be caused by the removal of the third molar, since the third molar was removed after the symptoms commenced.  However, if, as according to the Veteran's reports that it took four hours to remove the third molar, this event could have aggravated the TMJ.  

Available service treatment records do not include documentation of the surgery reported by the Veteran.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A.

The July 2007 opinion is equivocal and does not address all of the potential theories of entitlement.

Overall, the evidence reflects that the Veteran has been diagnosed with current TMJ that symptoms of TMJ began in service, and that he has experienced symptoms of TMJ, to include popping and pain ever since that time.  He is competent to report TMJ symptoms in service and the Veteran and his family members are competent to report a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

A dental examination is needed to identify any current dental disorder, to include any missing teeth, or any abnormality of the roof of the mouth.  The examiner should offer an opinion as to whether any such disorder was incurred or aggravated during the Veteran's active service.  In particular, the examiner should indicate whether any missing tooth is the result of being elbowed or hit in service, based on all lay and medical evidence of record.  The examiner should also indicate whether any missing tooth is the result of bone loss due to trauma or disease such as osteomyelitis during service.  Additionally, the examiner should indicate whether there is any other disability contemplated by 38 C.F.R. § 4.150. 

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain service treatment records pertaining to the removal of the Veteran's wisdom teeth, including the third molar.  The Veteran should be asked to provide any additional information needed to complete this request.

Efforts to obtain the records should continue until they are obtained, it is reasonably certain they do not exist, or that further efforts would be futile.

The Veteran should be informed of any records that cannot be obtained, of the efforts made to obtain the records, and of any further actions that will be taken with regard to his claim.

2.  Schedule the Veteran for a VA examination to determine whether current TMJ dysfunction is a result of a disease or injury in service. 

The claims folder, relevant records in Virtual VA, and this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should:

a)  opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current TMJ dysfunction had its onset in service or is otherwise the result of a disease or injury in service. 

The examiner should specifically note whether the current TMJ dysfunction is consistent with being elbowed during basketball games in service, or the surgery for removal of wisdom teeth during service.

b)  The examiner is advised that the Veteran is competent to report his symptoms and history, including a continuity of symptomatology and such reports must be considered in formulating any opinions.  

The examiner should elicit a history from the Veteran clarifying when the symptoms began and if they began as a result of an in-service injury.  

The examiner should report the circumstances and the dates of any alleged in-service injuries.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

2.  Schedule the Veteran for an orthopedic examination to determine whether any current left little finger disability was incurred or aggravated in service.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should opine:

a) whether the Veteran has a current left little finger disability, 

b) and if so whether such current disability clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability beyond natural progression) by active service.  

The examiner should specifically note that prior to active duty, a May 1972 Navy Officer Candidate School report of medical history noted that the Veteran fractured his fingers with a negative clinical examination and June 1972 Navy Aviation Officer Candidate Program Recruiting examination reported that the Veteran had full range of motion and strength of the fifth finger of the left hand.  An October 1972 entrance report of medical history indicated that the Veteran had broken bones, but did not clarify which bones and the associated clinical examination was negative.  

b)  If any current left little finger disability did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the current left little finger disability had its onset in service, or is otherwise the result of a disease or injury in service, rather than other, intervening, factors (such as a severe dislocation of the proximal interphalangeal joint of the left little finger in March 1997 while playing basketball).

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, including a continuity of symptomatology and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for an examination to determine whether any current knee disability is the result of a disease or injury in service.  The examiner must review the claims folder and note such review in an examination report or addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral knee disability, had onset in service, or is otherwise related to a disease or injury in service. 

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, in-service injuries, events, or any continuity of symptomatology, and his current symptoms. 

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered. 

4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any currently neurological disabilities. 

The examiner must review the claims folder, relevant and note such review in an examination report or addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current neurological disability, had its onset in service, is related to asbestos, Agent Orange, petroleum, or chemical exposure, or is otherwise related to a disease or injury in service. 

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, any reported in-service injuries, exposures, or events, and his current symptoms as well as any continuity of symptomatology.  The examiner should also comment on the May 1995 record that reported that the Veteran has not felt well for some time and noted that he had been spraying pesticides under his hour and had been exposed to asbestos at work.  

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current dental disorder.  The entire claims file, including relevant records in Virtual VA and a copy of this remand should be made available to for review, and such review should be noted in the examination report. All necessary studies and tests must be conducted, and all results should be associated with the claims file.  The examiner is requested to respond to the following:

a) Identify all current dental disorders, specifically to include any missing teeth, listed by tooth number, and any abnormality in the roof of the mouth.  

Specify whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, or malunion or nonunion of the maxilla (as contemplated by 38 C.F.R. § 4.150).

b) For any diagnosed disorder, state whether it is at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated during the Veteran's service from October 1972 to March 1974.  In offering such opinions, please discuss the significance of any pertinent evidence in the Veteran's service dental records, including but not limited to the notations in April November, and December 1973, January 1974, and February 1974.  In particular, please respond do the following:

(1) For any missing tooth, is it at least as likely as not that such was the result of the any in-service trauma such as being elbowed or hit in the jaw or face, or in-service disease such as osteomyelitis? 

(2) Additionally, is it at least as likely as not that the loss of any given tooth was the result of loss of substance of the body of the maxilla or mandible due to service trauma or disease such as osteomyelitis? 

(3) Alternatively, is the loss of any given tooth due to periodontal disease? 

(4) For any missing tooth, state whether the loss of that tooth (or lost masticatory surface) can be replaced by suitable prosthesis, such as dentures.

(5) Was any current abnormality in the roof of the Veteran's mouth at least as likely as not incurred or aggravated by any injury or disease during his military service? Was it the intended result of dental treatment? 

(6) Was any other identified dental disability as contemplated by 38 C.F.R. § 4.150 at least as likely as not incurred or aggravated by the Veteran's service? 

A complete rationale must be provided for any opinion. All lay and medical evidence of record should be considered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, any reported in-service injuries, exposures, or events, and his current symptoms as well as any continuity of symptomatology.  

5. The RO/AMC should review the examination report to ensure that it contains all information and opinions sought in this remand. 

6. If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


